Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 10-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, line2, Claim 12, line 2, claim 16, line 4 and Claim 18, line 2 recite the limitation “the plurality of pixel units".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - the plurality of first pixel units and the plurality of second pixel units - - . 
Claim 13, lines 1-3, recites the limitation “The display panel of claim 2, wherein the first sub-light adjusting structure and the second sub-light adjusting structure each are made of a transparent resin ".  There is insufficient antecedent basis for the limitation of “the second sub-light adjusting structure” in the claim. For examination purposes, examiner has interpreted this limitation as - - The display panel of claim 3, wherein the first sub-light adjusting structure and the second sub-light adjusting structure each are made of a transparent resin - - . 
Claims 10-11 and 14-15, which depend on claim 2, recite the limitations of “the first upper sub-light adjusting structure”, “the second upper sub-light adjusting structure”, “the first lower sub-light adjustment structure” and/or “the second lower sub-light adjusting structure” respectively. There is Claims 10-11 and 14-15 depend on claim 4.
Dependent claims 6-8 are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu (US 2014/0063601).
Regarding claim 1, Qu teaches a display panel (Fig. 2a-4c, [0007-0054]), comprising: 
a first pixel unit (the pixel unit corresponding to 251 in Fig. 2c-4c, [0039]); and 
a second pixel unit (the pixel unit corresponding to 252 in Fig. 2c-4c, [0039]), 
wherein the first pixel unit (the pixel unit corresponding to 251 in Fig. 2c-4c, [0039]) comprises a first light adjusting structure (the structure corresponding to 251, the portions of liquid crystal above 251 and the portions of 23 above 251 in Fig. 2c-4c, [0040-0041]) configured to adjust an angle of light (Fig. 3, [0039-0041]) that transmits through the first light adjusting structure (the structure corresponding to 251, the portions of liquid crystal above 251 and the portions of 23 above 251 in Fig. 2c-4c, [0040-0041]), and a plurality of first pixel units (the pixel units corresponding to 251 in Fig. 2c-4c, [0039]) are configured to display a left-eye image (Fig. 3, [0027, 0039-0041]), 

the first pixel unit (the pixel unit corresponding to 251 in Fig. 2c-4c, [0039]) and the second pixel unit (the pixel unit corresponding to 252 in Fig. 2c-4c, [0039]) are alternatively (Fig. 2c-4c) disposed in the display panel (Fig. 2a-4c, [0007-0054]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qu as applied to claim 1 above, and further in view of Kasano (US 2015/0077850).
Regarding claim 2, Qu teaches that the first pixel unit (the pixel unit corresponding to 251 in Fig. 2c-4c, [0039]) comprises the first light adjusting structure (the structure corresponding to 251, the portions of liquid crystal above 251 and the portions of 23 above 251 in Fig. 2c-4c, [0040-0041]); the second pixel unit (the pixel unit corresponding to 252 in Fig. 2c-4c, [0039]) comprises the second light adjusting structure (the structure corresponding to 252, the portions of liquid crystal above 252 and the 
Kasano teaches that (Fig. 1-3 and Fig. 5, [0103, 0030-0050]) a first light adjusting structure (the structure corresponding to 14a, 41a, the portions of 17 and 20 in R1, 40a and 13a in Fig. 1-2, [0103, 0030, 0043-0050]) comprises a first transparent electrode (41a and 41b in Fig. 2), a second transparent electrode (40a and 40b in Fig. 2), a first liquid crystal layer (the portions of 20 in R1) and a first sub-light adjusting structure (the portions of 17 in R1) being between the first transparent electrode (41a and 41b in Fig. 2) and the second transparent electrode (40a and 40b in Fig. 2); and a second light adjusting structure (the structure corresponding to 14b, 41b, the portions of 17 and 20 in R2, 40b and 13b in Fig. 1-2, [0103, 0030, 0043-0050]) comprises the first transparent electrode (41a and 41b in Fig. 2), the second transparent electrode (40a and 40b in Fig. 2), and a second liquid crystal layer (the portions of 20 in R2) between the first transparent electrode (41a and 41b in Fig. 2) and the second transparent electrode (40a and 40b in Fig. 2).

Regarding claim 3, Qu teaches that the second pixel unit (the pixel unit corresponding to 252 in Fig. 2c-4c, [0039]) comprises the second light adjusting structure (the structure corresponding to 252, the portions of liquid crystal above 252 and the portions of 23 above 252 in Fig. 2c-4c, [0040-0041]); the second light adjusting structure (the structure corresponding to 252, the portions of liquid crystal above 252 and the portions of 23 above 252 in Fig. 2c-4c, [0040-0041]) comprises a second sub-light adjusting structure (the portions of 23 above 252 in Fig. 2c-4c, [0040-0041]). Qu does not teach that the second sub-light adjusting structure is between the first transparent electrode and the second transparent electrode.  
Kasano teaches that (Fig. 1-3 and Fig. 5, [0103, 0030-0050]) a second sub-light adjusting structure (the portions of 17 in R2) is between a first transparent electrode (41a and 41b in Fig. 2) and a second transparent electrode (40a and 40b in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kasano for the system of Qu in view 
Regarding claim 18, Qu teaches each of the plurality of first pixel units (the pixel units corresponding to 251 in Fig. 2c-4c, [0039]) and the plurality of second pixel units (the pixel units corresponding to 252 in Fig. 2c-4c, [0039]) comprises a color film (22 in Fig. 2a, [0010-0011, 0025, 0029]).
Regarding claim 19, Qu teaches a display apparatus (Fig. 2a-4c, [0002-0003, 0007-0054]), comprising the display panel (Fig. 2a-4c, [0007-0054]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Kasano as applied to claim 2 above, and further in view of Toko (JP2012242574A).
Regarding claim 9, Qu in view of Kasano teaches the first transparent electrode and the second transparent electrode. Qu teaches that the first liquid crystal layer (the portions of liquid crystal above 251 in Fig. 2c-4c, [0040-0041]) and the second liquid crystal layer (the portions of liquid crystal above 252 in Fig. 2c-4c, [0040-0041]) comprises liquid crystals (Fig. 2c-4c). Qu does not teach that the first liquid crystal layer and the second liquid crystal layer comprises blue phase liquid crystals, and a refractive index of the blue phase liquid crystals in the first liquid crystal layer and the second liquid crystal layer is configured to be adjusted by an electrical field between the first transparent electrode and the second transparent electrode.  
Toko teaches that (Fig. 1, Abs, pages 2-5 of the attached English translation of JP2012242574A) a liquid crystal layer (5 in Fig. 1, Abs, page 5, paragraph 3) comprises blue phase liquid crystals (Abs, page 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Toko for each of the first liquid crystal layer and the second liquid crystal layer of the system of Qu in view of Kasano such that the first liquid crystal layer and the second liquid crystal layer of the system of Qu in view of Kasano comprises blue phase liquid crystals, and a refractive index of the blue phase liquid crystals in the first liquid crystal layer and the second liquid crystal layer of the system of Qu in view of Kasano is configured to be adjusted by an electrical field between the first transparent electrode and the second transparent electrode of the system of Qu in view of Kasano since this would help that the liquid crystal layer is switched at high speed, and a high speed 3D display is provided (Toko, Abs, Page 5, Paragraph 12-13).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Kasano as applied to claim 2 above, and further in view of Joo (US 2019/0013363).
Regarding claim 12, Qu already teaches the plurality of first pixel units and the plurality of second pixel units. Qu does not teach that the plurality of first pixel units and the plurality of second pixel units are separated by a black matrix, the black matrix comprises a plurality of openings substantially coinciding with the plurality of pixel units respectively, and each of the plurality of openings has a rhombus shape.  
Joo teaches that (Fig. 14, [0110-0114, 0094], Fig. 1) a plurality of pixel units (Fig. 14, [0110, 0047-0051], Fig. 1) are separated by a black matrix (BM/BM3 in Fig. 14, [0111]), the black matrix (BM/BM3 in Fig. 14, [0111]) comprises a plurality of openings (OP2f in Fig. 14, which is corresponding to OP2a in Fig. 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Toko for the system of Qu in view of Kasano such that the plurality of first pixel units and the plurality of second pixel units of the system of Qu in view of Kasano are separated by a black matrix, the black matrix comprises a plurality of openings substantially coinciding with the plurality of pixel units respectively, and each of the plurality of openings has a rhombus shape since this would help to prevent color crosstalk with consideration of a required aperture ratio, process conditions, and so on (Joo, [0123, 0094]).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0113767) in view of Qu (US 2014/0063601).
Regarding claim 1, Hayashi (US 2013/0113767) teaches a display panel (Fig. 1-11, [0090, 0045-0100], the right-eye image and the left-eye image may be simultaneously displayed on the image display unit 13 which is spatially divided. More specifically, the image display unit 13 displays the right-eye image on a part of the pixels and the left-eye image on the remaining pixels. Then, the light control unit 16 controls the deflection unit 12 so as to cause light beams passing through the pixels for the right-eye image to be collected to the light-collecting point P1 and light beams passing through the pixels for the left-eye image to the light-collecting point P2), comprising: 
a first pixel unit (the pixel unit corresponding to the portions of 121/126/127 for the left-eye image in Fig. 4, [0090, 0059-0066]); and 
a second pixel unit (the pixel unit corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]), 

the second pixel unit (the pixel unit corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]) comprises a second light adjusting structure (the structure corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]) configured to adjust an angle of light (Fig. 4, Fig. 8-9, [0090]) that transmits through the second light adjusting structure (the structure corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]), and a plurality of second pixel units (the pixel units corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]) are configured to display a right-eye image (Fig. 4, Fig. 8-9, [0090]).
Hayashi (US 2013/0113767) teaches the first pixel unit (the pixel unit corresponding to the portions of 121/126/127 for the left-eye image in Fig. 4, [0090, 0059-0066]) and the second pixel unit (the pixel unit corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]). Hayashi (US 2013/0113767) does not explicitly point out that the first pixel unit and the second pixel unit are alternatively disposed in the display panel.  
Qu teaches that (Fig. 2a-4c) the first pixel unit (the pixel unit corresponding to 251 in Fig. 2c-4c, [0039]) and the second pixel unit (the pixel unit corresponding to 252 in Fig. 2c-4c, [0039]) are alternatively (Fig. 2c-4c) disposed in the display panel (Fig. 2a-4c, [0007-0054]).  


Regarding claims 2-3, Hayashi (US 2013/0113767) also teaches the following elements:
(Claim 2) the first light adjusting structure (the structure corresponding to the portions of 121/126/127 for the left-eye image in Fig. 4, [0090, 0059-0066]) comprises a first transparent electrode (127 in Fig. 4, [0059]), a second transparent electrode (126 in Fig. 4, [0059]), a first liquid crystal layer (the portions of 122 for the left-eye image in Fig. 4, [0060]), and a first sub-light adjusting structure (the portions of 123 for the left-eye image in Fig. 4, [0060]), the first liquid crystal layer and the first sub-light adjusting structure being between the first transparent electrode and the second transparent electrode (Fig. 4); and the second light adjusting structure (the structure corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]) comprises the first transparent electrode (127 in Fig. 4, [0059]), the second transparent electrode (126 in Fig. 4, [0059]), and a second liquid crystal layer (the portions of 122 for the right-eye image in Fig. 4, [0060]) between the first transparent electrode and the second transparent electrode (Fig. 4). 
(Claim 3) the second light adjusting structure (the structure corresponding to the portions of 121/126/127 for the right-eye image in Fig. 4, [0090, 0059-0066]) further comprises a second sub-light adjusting structure (the portions of 123 for the right-eye image in Fig. 4, [0090, 0059-0066]), the second sub-light adjusting structure (the portions of 123 for the right-eye image in .

Claims 4, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0113767) in view of Qu as applied to claim 3 above, and further in view of Zha (US 2017/0293152)
Regarding claim 4, Hayashi (US 2013/0113767) teaches that the first sub-light adjusting structure (the portions of 223a and 223b for the left-eye image in Fig. 10, [0092-0094]) comprises a first upper sub-light adjusting structure (the portions of 223b for the left-eye image in Fig. 10, [0092-0094]) and a first lower sub-light adjusting structure (the portions of 223a for the left-eye image in Fig. 10, [0092-0094]), and the second sub-light adjusting structure (the portions of 223a and 223b for the right-eye image in Fig. 10, [0092-0094]) comprises a second upper sub-light adjusting structure (the portions of 223b for the right-eye image in Fig. 10, [0092-0094]) and a second lower sub-light adjusting structure (the portions of 223a for the right-eye image in Fig. 10, [0092-0094]).
Zha teaches that (Fig. 1-4, [0034-0046]) an upper sub-light adjusting structure (12/121 in Fig. 1-4) and a lower sub-light adjusting structure (11/111 in Fig. 1-4) are respectively on both sides of a liquid crystal layer (13 in Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Hayashi (US 2013/0113767) in view of Qu such that the first upper sub-light adjusting structure and the first lower sub-light adjusting structure of the system of Hayashi (US 2013/0113767) in view of Qu being respectively on both sides of the first liquid crystal layer of the system of Hayashi (US 2013/0113767) in view of Qu, and the second upper sub-light adjusting structure and the second lower sub-light adjusting structure of the system of Hayashi (US 2013/0113767) in view of Qu being respectively on both sides of 
Regarding claim 10, Hayashi (US 2013/0113767) teaches that a cross-section of the first upper sub-light adjusting structure (the portions of 223b for the left-eye image in Fig. 10, [0092-0094]) along a plane perpendicular to the first base has a shape of a right-angled triangle (Fig. 10), a cross-section of the first lower sub-light adjusting structure (the portions of 223a for the left-eye image in Fig. 10, [0092-0094]) along a plane perpendicular to the second base has a shape of a right-angled triangle (Fig. 10).
Regarding claim 11, Hayashi (US 2013/0113767) teaches that a cross-section of the second upper sub-light adjusting structure (the portions of 223b for the right-eye image in Fig. 10, [0092-0094]) along a plane perpendicular to the first base has a shape of a right-angled triangle (Fig. 10), a cross-section of the second lower sub-light adjusting structure (the portions of 223a for the right-eye image in Fig. 10, [0092-0094]) along a plane perpendicular to the second base has a shape of a right-angled triangle (Fig. 10).
Regarding claim 14, Hayashi (US 2013/0113767) teaches that the first transparent electrode is a planar electrode covering the first upper sub-light adjusting structure and the second upper sub-light adjusting structure, and the second transparent electrode is a planar electrode covering the first lower sub-light adjustment structure and the second lower sub-light adjusting structure.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0113767) in view of Qu and Zha as applied to claim 4 above, and further in view of Hayashi (US 2013/0286344).
Regarding claim 5, Hayashi (US 2013/0113767) teaches that a first base (125 in Fig. 4) and a second base (124 in Fig. 4) opposite the first base (Fig. 4), the plurality of first pixel units (the pixel units 
Hayashi (US 2013/0286344) teaches that (Fig. 1-3A, [0043-0051, 0056-0067]) a first base (42 in Fig. 3A) comprising a first surface (Top surface of 42 in Fig. 3A), a first transparent electrode (49a/49b in Fig. 3A) and a first lower sub-light adjusting structure (44 in R1 in Fig. 1-3A) are stacked on the first surface (Top surface of 42 in Fig. 3A), the first transparent electrode (49a/49b in Fig. 3A) and a second lower sub-light adjusting structure (44 in R2 in Fig. 1-3A) are stacked on the first surface (Top surface of 42 in Fig. 3A), and a second base (41 in Fig. 3A) comprising a second surface (Bottom surface of 41 in Fig. 3A), a second transparent electrode (48a/48b in Fig. 3A) and a first upper sub-light adjusting structure (43 in R1 in Fig. 1-3A) are stacked on the second surface (Bottom surface of 41 in Fig. 3A), the second transparent electrode (48a/48b in Fig. 3A) and a second upper sub-light adjusting structure (43 in R2 in Fig. 1-3A) are stacked on the second surface (Bottom surface of 41 in Fig. 3A).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hayashi (US 2013/0286344) for the system of Hayashi (US 2013/0113767) in view of Qu and Zhu such that the first base comprising a first surface, the first transparent electrode and the first lower sub-light adjusting structure of the first pixel 
Regarding claim 6, Hayashi (US 2013/0113767) teaches that the first upper sub-light adjusting structure and the first lower sub-light adjusting structure are perpendicular to each other, and the second upper sub-light adjusting structure and the second lower sub-light adjusting structure are perpendicular to each other. Hayashi (US 2013/0113767) does not teach that the first upper sub-light adjusting structure and the first lower sub-light adjusting structure have different refractive indexes, and the second upper sub-light adjusting structure and the second lower sub-light adjusting structure have different refractive index.
Zha teaches that (Fig. 1-4, [0034-0046]) an upper sub-light adjusting structure (12/121 in Fig. 1-4) and a lower sub-light adjusting structure (11/111 in Fig. 1-4) have different refractive indexes ([0036]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Hayashi (US 2013/0113767) in view of Qu, Zha and Hayashi (US 2013/0286344) such that the first upper sub-light 
Regarding claim 7, Hayashi (US 2013/0113767) teaches that (Fig. 10) that the first lower sub-light adjusting structure (the portions of 223a for the left-eye image in Fig. 10, [0092-0094]) comprises a first bottom surface and a first inclined surface opposite the first bottom surface (Fig. 10), the first inclined surface and the first bottom surface form a first acute angle (Fig. 10), and the first acute angle is configured to determine exiting direction of a light that enters the first lower sub-light adjusting structure (Fig. 10), the first upper sub-light adjusting structure (the portions of 223b for the left-eye image in Fig. 10, [0092-0094]) comprises a second bottom surface and a second inclined surface opposite the second bottom surface (Fig. 10), the second inclined surface and the second bottom surface form a second acute angle (Fig. 10), and the second acute angle is configured to determine exiting direction of a light that enters the first upper sub-light adjusting structure (Fig. 10).  Hayashi (US 2013/0113767) does not teach that the first bottom surface is arranged on the first base, and the second bottom surface is arranged on the second base.
Zha teaches that (Fig. 1-4, [0034-0046]) a first bottom surface (Fig. 1-2) of a lower sub-light adjusting structure (11/111 in Fig. 1-4) is arranged on a first base (Fig. 1-2), and a second bottom surface (Fig. 1-2) of an upper sub-light adjusting structure (12/121 in Fig. 1-4) is arranged on a second base (Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zha for the system of Hayashi (US 
Regarding claim 8, Hayashi (US 2013/0113767) teaches that (Fig. 10) that the second lower sub-light adjusting structure (the portions of 223a for the right-eye image in Fig. 10, [0092-0094]) comprises a third bottom surface and a third inclined surface opposite the third bottom surface (Fig. 10), the third inclined surface and the third bottom surface form a third acute angle (Fig. 10), and the third acute angle is configured to determine exiting direction of a light that enters the second lower sub-light adjusting structure (Fig. 10), the second upper sub-light adjusting structure (the portions of 223b for the right-eye image in Fig. 10, [0092-0094]) comprises a fourth bottom surface and a fourth inclined surface opposite the fourth bottom surface (Fig. 10), the fourth inclined surface and the fourth bottom surface form a fourth acute angle (Fig. 10), and the fourth acute angle is configured to determine exiting direction of a light that enters the second upper sub-light adjusting structure (Fig. 10).  Hayashi (US 2013/0113767) does not teach that the third bottom surface is arranged on the first base, and the fourth bottom surface is arranged on the second base.
Zha teaches that (Fig. 1-4, [0034-0046]) a third bottom surface (Fig. 1-2) of a lower sub-light adjusting structure (11/111 in Fig. 1-4) is arranged on a first base (Fig. 1-2), and a fourth bottom surface (Fig. 1-2) of an upper sub-light adjusting structure (12/121 in Fig. 1-4) is arranged on a second base (Fig. 1-2).
.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0113767) in view of Qu as applied to claim 3 above, and further in view of Kasano (US 2015/0077850).
Regarding claim 13, Hayashi (US 2013/0113767) does not teach that the first sub-light adjusting structure and the second sub-light adjusting structure each are made of a transparent resin.  
Kasano teaches that (Fig. 1-3 and Fig. 5, [0103, 0030-0050]) a first sub-light adjusting structure (the portions of 17 in R1) and a second sub-light adjusting structure (the portions of 17 in R2) each are made of a transparent resin ([0050-0051], Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kasano for the system of Hayashi (US 2013/0113767) in view of Qu such that the first sub-light adjusting structure and the second sub-light adjusting structure of the system of Hayashi (US 2013/0113767) in view of Qu each are made of a transparent resin since this would help to enable control of expansion/direction of light beam, and .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0113767) in view of Qu and Zha as applied to claim 4 above, and further in view of Yasuo (CN102122104A).
Regarding claim 14, Hayashi (US 2013/0113767) teaches that the first transparent electrode (127 in Fig. 4, [0059]) is an electrode covering the first upper sub-light adjusting structure (the portions of 223b for the left-eye image in Fig. 10, [0092-0094]) and the second upper sub-light adjusting structure (the portions of 223b for the right-eye image in Fig. 10, [0092-0094]), and the second transparent electrode (126 in Fig. 4, [0059]) is an electrode covering the first lower sub-light adjustment structure (the portions of 223a for the left-eye image in Fig. 10, [0092-0094]) and the second lower sub-light adjusting structure (the portions of 223a for the right-eye image in Fig. 10, [0092-0094]). Hayashi (US 2013/0113767) does not explicitly point out that the first transparent electrode is a planar electrode, and the second transparent electrode is a planar electrode.
Yasuo teaches that (Fig. 1, [0024]) a first transparent electrode (2 in Fig. 1, [0024]) is a planar electrode (Fig. 1, [0024]) and a second transparent electrode (12 in Fig. 1, [0024]) is a planar electrode (Fig. 1, [0024]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yasuo for the system of Hayashi (US 2013/0113767) in view of Qu and Zha such that the first transparent electrode of the system of Hayashi (US 2013/0113767) in view of Qu and Zha is a planar electrode, and the second transparent electrode of the system of Hayashi (US 2013/0113767) in view of Qu and Zha is a planar electrode since this would .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0113767) in view of Qu and Zha as applied to claim 4 above, and further in view of Aota (US 2008/0259257).
Regarding claim 15, Hayashi (US 2013/0113767) teaches that the first upper sub-light adjusting structure (the portions of 223b for the left-eye image in Fig. 10, [0092-0094]), the second upper sub-light adjusting structure (the portions of 223b for the right-eye image in Fig. 10, [0092-0094]), the first lower sub-light adjustment structure (the portions of 223a for the left-eye image in Fig. 10, [0092-0094]) and the second lower sub-light adjusting structure (the portions of 223a for the right-eye image in Fig. 10, [0092-0094]). 
Aota teaches that (Fig. 8, [0050, 0079-0081]) a planarization layer (212 in Fig. 8, [0080]) is formed on upper sub-light adjusting structures (216 in Fig. 8, [0080], and another planarization layer (118 in Fig. 8, [0050]) is formed on lower sub-light adjusting structures (the irregularities of 130/140/150/160 in Fig. 8, [0079-0081]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Aota for the system of Hayashi (US 2013/0113767) in view of Qu and Zha such that a planarization layer is formed on the first upper sub-light adjusting structure and the second upper sub-light adjusting structure of the system of Hayashi (US 2013/0113767) in view of Qu and Zha, and another planarization layer is formed on the first lower sub-light adjusting structure and the second lower sub-light adjusting structure of the system of Hayashi (US 2013/0113767) in view of Qu and Zha since this would help to provide a color display and pixel transistors to control the liquid crystal rotation in each pixel (Yasuo, [0055, 0043, 0077]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0113767) in view of Qu as applied to claim 2 above, and further in view of Liu (CN107255889A).
Regarding claim 16, Hayashi (US 2013/0113767) teaches that a backlight module (Fig. 3 and 7-9), the plurality of first pixel units and the plurality of second pixel units. Hayashi (US 2013/0113767) does not teach that a collimated dot matrix backlight module, wherein the collimated dot matrix backlight module comprises a plurality of point light sources arranged in an array, each of the point light sources corresponding to one of the plurality of first pixel units and the plurality of second pixel units, and the collimated dot matrix backlight module emits collimated light.  
Liu teaches that (Fig. 11-14, Fig. 1 and 5, Pages 4-11 of the attached English translation of CN107255889A) a collimated dot matrix backlight module (Fig. 11-14, Pages 10-11, as shown in FIG. 11, the light emitting device in this embodiment can be very small divergence angle, collimation degree is high), wherein the collimated dot matrix backlight module (Fig. 11-14, Pages 10-11) comprises a plurality of point light sources (21/221/231 in Fig. 11-14, Pages 10-11) arranged in an array (Fig. 11-14), each of the point light sources (21/221/231 in Fig. 11-14, Pages 10-11) corresponding to one of a plurality of pixel units (121/122/123/221/222/223/521/522/532 in Fig. 1-2 and 5), and the collimated dot matrix backlight module (Fig. 11-14, Pages 10-11) emits collimated light (Fig. 11-14, Pages 10-11).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu for the system of Hayashi (US 2013/0113767) in view of Qu such that a collimated dot matrix backlight module, wherein the collimated dot matrix backlight module comprises a plurality of point light sources arranged in an array, each of the point light sources corresponding to one of the plurality of first pixel units and the plurality of second pixel units, and the collimated dot matrix backlight module emits collimated light since this 
Regarding claim 17, Hayashi (US 2013/0113767) does not teach that the collimated dot matrix backlight module emits the collimated light with a divergence angle of less than about 3˚.  
Liu teaches that (Fig. 11-14, Fig. 1 and 5, Pages 4-11 of the attached English translation of CN107255889A) the collimated dot matrix backlight module (Fig. 11-14, Pages 10-11, as shown in FIG. 11, the light emitting device in this embodiment can be very small divergence angle, collimation degree is high) emits the collimated light with a divergence angle of less than 11.3˚ (Fig. 11-14, Fig. 4, Page 6, Paragraph 1, Page 10-11), the divergence angle is very small and collimation degree is high (Fig. 11-14, Pages 10-11). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu for the system of Hayashi (US 2013/0113767) in view of Qu and Liu to recognize and try that the collimated dot matrix backlight module emits the collimated light with a divergence angle of less than about 3˚ since this would help to improve the liquid crystal panel when the picture display by the backlight light emitting angle large among pixels caused by color crosstalk problem (Liu, Page 12, Paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871